Wilde, J.
We think this case comes clearly within St. 1839, c. 158, which provides for the attachment of property belonging to foreign corporations. The provision is, that “ any corporation incorporated by any other State, and having property in this State, shall be liable to be -sued, and the property of the same shall be subject to attachment, in like manner as individuals, residents of other States, and having property in this State, are now liable to be sued, and their property subject to be attached.”
We do not consider the form of attachment material, whether it be by a common writ of attachment, or by process of foreign attachment. The legislature manifestly intended that the property of foreign corporations should be subject to the same writs or processes of attachment, as the property of an individual, living out of the State, was, by § 44 of c. 90 of the Rev. Sts. That section authorizes a creditor to maintain an action against such persons, when “an effectual attachment of his goods, estate or effects, is made on the original writ.” And it cannot' be doubted, we think, that this section extends to attachments made under the process of foreign attachment. It extends to effects or credits, as well as to tangible property. So by St. 1839, c. 158, we think the word “ property ” was intended to include effects and credits, as well as goods and estate. Foreign corporations are liable to be sued “ in like manner as individuals, residents of other States, and having property in this State.”
*423As to the suit brought in New Hampshire, by the principal defendants against the trustees, we are of opinion that judgment against the trustees, in this action, would be a bar to that suit. The remark made by chief justice Parker, in Kidder v. Packard, 13 Mass. 82, that this court cannot know whether its judgment, founded on the process of foreign attachment, would be respected by a foreign tribunal, is not applicable to the present case. In that case, the principal defendant was a resident in Havana ; and it was doubted whether a judgment against the trustees here would protect them against a suit which might be brought against them by their creditor in Havana. But that a judgment here would be respected by the courts in New Hampshire will not admit of .doubt. The case of Hull v. Blake, 13 Mass. 153, is a strong case to show to what extent the courts of one State will go in giving effect to the judgments and judicial proceedings of other States ; and it seems to us clear, that as this court have jurisdiction, and the attachment is valid, the judgment here, as to the property attached, must be conclusive.*

Exceptions overruled


 See Story’s Conflict of Laws, (2d. ed.) § 592. a. & note. Sergeant on Attachment, c. X.